Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 30, 1991, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
When claimant’s employer called claimant on the telephone to find out why he had missed several days of work in the preceding three weeks, claimant informed his employer that he would not come back to work unless he was given a $2,500 loan and a $100 a week raise. The employer refused to comply with claimant’s demand. The employer informed claimant to do what he wanted and told him that he would look for someone else if claimant did not come in. Based on claimant’s behavior at the time, the employer considered that the employment relationship had ended. In essence, claimant left his employment because he was dissatisfied with his wages, which is not a good cause for leaving one’s employment (see, Matter of Decker [Levine], 50 AD2d 1030, 1031; Matter of Weber [Catherwood], 32 AD2d 697). Although claimant testified that he was fired, this merely presented issues of fact and credibility which were within the sole province of the Unemployment Insurance Appeal Board to resolve (see, Matter of Chassman [Levine], 50 AD2d 1000). Under the circumstances, the determination that claimant voluntarily left his employment without good cause while work was still available is supported by substantial evidence and must be upheld (see, Matter of Baker [Hartnett], 147 AD2d 790, appeal dismissed 74 NY2d 714; Matter of Keefe [Levine], 50 AD2d 1002).
Yesawich Jr., J. P., Levine, Mercure, Mahoney and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.